UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7185



CARLTON RAY MITCHELL, JR.,

                                               Plaintiff - Appellant,

          versus


SERGEANT ROOKS; L. ELLIS, Correctional Offi-
cer; CORRECTIONAL OFFICER LUCAS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-167-2)


Submitted:   October 26, 2000              Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton Ray Mitchell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlton Ray Mitchell, Jr., appeals the district court’s order

dismissing without prejudice his complaint filed under 42 U.S.C.A.

§ 1983 (West Supp. 2000), for failure to comply with a court order

to prepay the filing fee or submit the forms necessary to pay the

fee in installments.*   Generally, dismissals without prejudice are

not appealable.   See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).   We find, however,

that the district court’s order is a final, appealable order be-

cause the defect in Mitchell’s complaint must be cured by something

more than an amendment to the complaint.   See id. at 1066-67.

     In considering Mitchell’s appeal, we have reviewed the record,

the district court’s opinion, and Mitchell’s informal appellate

brief filed in this court. Because Mitchell failed to challenge on

appeal the basis for the district court’s ruling, he has failed to

preserve any issue for our review.    See 4th Cir. R. 34(b).     Ac-

cordingly, we affirm on the reasoning of the district court.     See

Mitchell v. Rooks, No. CA-167-2 (E.D. Va. June 26, 2000).         We

dispense with oral argument because the facts and legal contentions




     *
       Mitchell filed his notice of appeal beyond the 30-day appeal
period set forth in Fed. R. App. P. 4(a)(1). Because, however, the
district court did not enter its order on a separate document, as
required by Fed. R. Civ. P. 58, the appeal period never began to
run, and Mitchell’s appeal may not be dismissed as untimely. See
Bankers Trust Co. v. Mallis, 435 U.S. 381, 384-85 (1978).


                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3